            Case 1:19-cr-00096-LTS Document 85 Filed 05/21/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 19 CR 96-LTS

ERNEST HORGE,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 A telephonic hearing is scheduled to take place in the above captioned case on

May 28, 2020, at 12:00 p.m. To access the call, participants must dial 888-363-4734, enter the

access code 1527005, and the security code 2136. During the call, participants are directed to

observe the following rules:

                 1.       Use a landline whenever possible.

                 2.       Use a handset rather than a speakerphone.

                 3.       All callers to the line must identify themselves if asked to do so.

                 4.       Identify yourself each time you speak.

                 5.       Mute when you are not speaking to eliminate background noise.

                 6.       Spell proper names.

                 Persons granted remote access to proceedings are reminded of the general

prohibition against photographing, recording, and rebroadcasting of court proceedings.

Violation of these prohibitions may result in sanctions, including removal of court issued media




HORGE TELECONFERENCE SCHEDULING ORD.DOCX                   VERSION MAY 21, 2020   1
          Case 1:19-cr-00096-LTS Document 85 Filed 05/21/20 Page 2 of 2



credentials, restricted entry to future hearings, denial of entry to future hearings, or any other

sanctions deemed necessary by the court.

       SO ORDERED.

Dated: New York, New York
       May 21, 2020

                                                               __/s/ Laura Taylor Swain__
                                                               LAURA TAYLOR SWAIN
                                                               United States District Judge




HORGE TELECONFERENCE SCHEDULING ORD.DOCX           VERSION MAY 21, 2020        2
